                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

JASON IFILL,

                Plaintiff,

v.                                                       Case No: 2:18-cv-713-FtM-29UAM

UNITED STATES SUGAR CORP.,
INTERNATIONAL ASSOCIATION OF
MACHINISTS AND AEROSPACE
WORKERS, T.J. GRAHAM and MARK
OSBORN,

               Defendants.


                                            ORDER

       This matter comes before the Court upon review of Defendant Local 57’s Unopposed

Motion to Defer Deadlines and Discovery Against It Pending Disposition of its Motion to Dismiss

and Supporting Memorandum of Law. Doc. 48. Plaintiff does not oppose the requested relief.

Id. at 3. Plaintiff filed the Complaint on October 26, 2018, and Local 57 filed its motion to

dismiss on December 27, 2018, arguing that service was ineffective. Docs. 1, 27. Plaintiff

concedes that the claims against Local 57 should be dismissed without prejudice to Plaintiff re-

filing after perfecting service. Doc. 35 at 2. The parties filed their Case Management Report

on February 15, 2019, and Local 57 now seeks to stay all case deadlines as to it pending the ruling

on its motion to dismiss. Docs. 45, 48. However, the Court has not entered a Case Management

and Scheduling Order yet, and thus there are no deadlines for the Court to defer. See generally

Docket. Accordingly, Local 57’s motion will be denied without prejudice.
       ACCORDINGLY, it is

       ORDERED:

       Defendant Local 57’s Unopposed Motion to Defer Deadlines and Discovery Against It

Pending Disposition of its Motion to Dismiss and Supporting Memorandum of Law (Doc. 48) is

DENIED without prejudice.

       DONE and ORDERED in Fort Myers, Florida on this 27th day of February, 2019.




Copies:
Counsel of record




                                           -2-
